Citation Nr: 1756047	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-42 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin rash. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1956 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This issue was previously before the Board in December 2016, where it was remanded for additional development.  It has since been returned for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is against a finding that the Veteran has a current skin disability that was caused or aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection for a skin rash have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks service connection for a skin rash that he asserts began in service.  Specifically, the Veteran contends that a rash first formed in his crotch area while he was on active duty in the U.S. Navy and that the condition has recurred in the years since leaving active duty service.

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records contain a September 1959 discharge examination, where he is noted as having a moderate heat rash.  The records are negative for any additional complaints or treatment for a skin disability in service or in the year immediately following service.  In his November 2015 substantive appeal, the Veteran asserted that many of the men aboard his ship did complain of a rash in the crotch area, but medical staff were unable to diagnose the condition and treatment with various ointments was ineffective.  

The record is negative for any additional diagnosis of treatment for a skin rash.  The Veteran, however, has asserted that the in-service heat rash reoccurred in 1967 and that sought treatment at a private dermatologist in Phoenix, Arizona, where he received ultraviolet and X-ray treatments, along with a cortisone ointment.  The Veteran asserts that any reoccurrences of the rash were treated with this ointment.  

Upon Board remand, the Veteran was afforded a VA examination in March 2017.  The Veteran noted his 1967 treatment for a reoccurrence of his in-service heat rash in his groin, as well as in his underarm area, and stated that the rash was successfully treated at that time and had not been present since.  Physical examination revealed no rash on the Veteran's groin, underarms, or trunk.  The Veteran also reported to the examiner that he developed small purple maculopapular areas along the central anterior raphe of the scrotum sometime after his 1967 treatment that he believed was related to the X-ray treatment.  While the examiner noted common, benign anginokeratomas of the scrotum, as well as common, benign cherry anginomas on the Veteran's trunk, the examiner explained that these were frequently found on people beginning around age 30.

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran has a skin rash disability for service connection purposes.  
The record, including the March 2017 VA examination report, reflects no diagnosis or treatment for a skin disability since the Veteran's claimed reoccurrence of heat rash in 1967.  Moreover, the Veteran specifically stated that the rash resolved at that time.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of a current diagnose of the claimed disabilities, service connection for those disabilities cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's lay assertions regarding the existence of a skin rash that he believes is due to service.  However, the statements do not establish a current disability.  The Veteran, as a lay person, has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While a skin rash is a condition that can be observed by a lay person, in this case the Veteran has not relayed that he currently experiences the symptomatology of a recurrent skin rash and has instead simply put in a claim for benefits for a five-decade-old reoccurrence of an in-service condition.  Simply put, none of the lay or medical evidence actually identifies symptomatology that could reasonably be found to represent a current diagnosis of a skin disability.  

The Veteran has been afforded the opportunity to submit evidence in support of his claim.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any specific outstanding records that indicate he has the skin disability for which he is claiming service connection.

Without competent evidence of a diagnosis or symptomology of a skin disability, the preponderance of the evidence is against the Veteran's claim for service connection.
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55-57.


ORDER

Entitlement to service connection for a skin rash is denied. 




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


